PD-1410&1411&1412-15                              RECEIVED

                                                   OCT 2 3 2015
   Id (jOb\nv*C\\ W&^-ZONiejcc^,                -G0URTOFAF?EAt:S-
                                              SECOND DISTRICT OF TEXAS
                                               _DEBRA_SeiSAK^CLERK—.

       X^A^iXJVxJ^k^
  •sy?ViV\.oc\ Coo CG>Jie^j bg \w Poor)- olAepp^k
  Pr FILED IN                 1
                rrt/u-S   (WV^Uaa^
                            i „  „ T
                                   "77      C_0URL2^^WML
                                            nmiRTnFnRiMiWAi APPEALS
                                                            ai
               QIQ

                                                         OCT 30 2015
   *bei Acosta, Clerk
             ___           —     _      ~ _          ^belAcoela, Clerk
                                     Court of Appeals
                                        Second District of Texas
CHIEF JUSTICE
                                                                             CLERK
 TERRIE LIVINGSTON                      tim curry criminal justice center
                                                                              DEBRA SPISAK
                                             401 w. belknap, suite 9000
JUSTICES                                   fort worth, texas 76196-0211
                                                                             CHIEF STAFF ATTORNEY
 LEE ANN DAUPHINOT
                                                                              LISA M. WEST
 ANNE GARDNER                                    TEL: (817) 884-1900
 SUE WALKER
                                                                             GENERAL COUNSEL
 BILL MEIER                                      FAX: (817) 884-1932
                                                                              CLARISSA HODGES
 LEE GABRIEL
 BONNIE SUDDERTH                               www.txcourts.gov/2ndcoa



                                          October 26, 2015

    Shawn Nicklos Khondoker
    #0775383
    Tarrant County Jail
    100 N.Lamar
    Fort Worth, TX 76196

    RE:            Court of Appeals Number: 02-14-00461-CR, 02-14-00462-CR, 02-14-
    00463-CR
                   Trial Court Case Number:        1368890D, 1368891D, 1370504D

    Style:         Shawn Nicklos Khondoker
                   v.

                   The State of Texas

    Dear Mr. Khondoker:


               We received your request to file a petition for discretionary review on
    October 23, 2015, for the above causes.

               This is not the proper court for such a request.

           As of September 1, 2011, all correspondence regarding a petition for
    discretionary review and any petition for discretionary review should be filed
    directly with the Court of Criminal Appeals in Austin, Texas. See Tex. R. App. P.
    68.3. Therefore, we have forwarded your documents to:

               CLERK, COURT OF CRIMINAL APPEALS
               SUPREME COURT BUILDING
               201 W. 14TH STREET, RM. 106
               AUSTIN, TX 78701
02-14-00461-CR
October 26, 2015
Page 2



                                     Respectfully yours,

                                     DEBRA SPISAK, CLERK

                                     ATX&fcL JlfUOaAt
                                     By: Karen Brown, Deputy Clerk

cc:    Debra A. Windsor
       Assistant District Attorney
       401 W. Belknap St.
       Fort Worth, TX 76196-0201